George Rose Smith, J. Doyle Scroggins filed a claim for disability benefits under tbe workmen’s compensation law. Tbe commission denied tbe claim upon a finding that Scroggins’ disability was not tbe result of an accidental injury arising out of and in tbe course of bis employment. Scroggins died on February 25,1957, which was after tbe proof bad been completed, and bis widow took an appeal from tbe commission’s decision. Tbe circuit court reversed tbe decision on tbe ground that there is no substantial evidence to support the denial of an award, and that is tbe only issue on this appeal. There is really very little dispute about tbe facts. Scroggins bad worked for tbe appellant for about ten years as a general bandy man and helper, doing various odd jobs of a physical nature. On tbe night of November 9, 1955, Scroggins, while sitting in a Morrilton pool ball, suffered what was later known to have been a heart attack. By stopping to rest on the way Scroggins was able to walk home, where his wife called a doctor. Dr. Mobley diagnosed the condition as indigestion and treated it accordingly. On the witness stand Dr. Mobley frankly admitted that he had been mistaken and that Scroggins had suffered a coronary infarct. The attack in the pool hall occurred on a Wednesday night. Scroggins did not go to work during the rest of the week, but by Sunday he felt better, and he returned to his job on Monday, November 14. He was put to work pulling up grass with his hands, but he found that the work caused pain in his chest. He had to rest twice during the morning and perhaps several times during the afternoon. Both he and his fellow worker, Clarence Puller, testified that Scroggins worked some during the afternoon, but not much. The referee stated that ‘ ‘ there was no evidence and no tender of evidence that the claimant collapsed on the job,” and that view is amply supported by the record unless the word collapse is to be given a definition quite different from its real meaning. That night, November 14, Scroggins continued to have pain, which he described as ‘ ‘ absolutely the same ’ ’ and in the same place as that suffered the preceding Wednesday. Dr. Mobley was out of town, and his associate, Dr. Hyder, was called. In the course of Dr. Hyder’s examination the existence of heart disease was suspected for the first time. This diagnosis was definitely confirmed by an electrocardiogram the next day, and Scroggins was at once put in a hospital for two weeks of complete bed rest. He was then allowed to be up and about, but he was not permitted to return to work and was cautioned against strenuous exertion. The appellant paid Scroggins his regular salary as long as the doctors had any hope that he might recover and be able to resume his job; but finally, in July of 1956, Dr. Warden informed the appellant that Scroggins would not be able to return to his arduous duties. Scroggins’ employment was then terminated, and the present claim for disability was filed a month or so later. Although Scroggins died while the case was pending this appeal relates only to the claim for disability and does not involve death benefits. In reversing the commission the circuit judge relied upon the rule adopted in Bryant Stave & Heading Co. v. White, 227 Ark. 147, 296 S. W. 2d 436. There we held that an injury may be accidental even though it results from the performance of the employee’s ordinary duties, without any unusual exertion or strain. But, in pointing out that there still must be a causal relation between the work and the injury, we went on to say: “... an accidental injury arises out of the employment when the required exertion producing the injury is too great for the person undertaking the work, whatever the degree of exertion or the condition of his health, provided the exertion is either the sole or a contributing cause of the injury.” (Italics added.) The decisive question is whether there is any substantial evidence to support the commission’s view that Scroggins’ work did not cause or contribute to his disability. Unless the undisputed proof, viewed in the light most favorable to the commission’s findings, establishes a causal connection between the work and the injury we must uphold the commission’s action. It is shown by practically uneontradicted testimony that Scroggins’ employment did not cause the original heart attack of November 9. Dr. Hyder testified that a coronary infarct does not come about abruptly; it results from disease and develops over a period of time. “There is some pathology there prior to the time they have that attack.” During weeks, months, or years a series of events takes place within the heart and ultimately results in a coronary occlusion or infarction. Dr. Hardeman expressed a similar opinion, referring to the claimant’s heart condition as a disease process rather than as the consequence of an injury. It is shown that the eventual attack may occur at any time, even while the person is at rest or asleep. Here Scroggins ’ seizure occurred while he was sitting quietly in a poolroom, watching others play dominoes. In the absence of proof that Scroggins’ work brought about the first attack the claim must rest solely upon the theory that Scroggins’ attempts to pull grass on Monday, November 14, either caused a disability that would not otherwise have existed or contributed to a disability by hastening its onset or heightening its severity. We are of the opinion that this contention presents a disputed question of fact, upon which the commission’s findings are final. The commission was justified in believing that when this employee went to his job on the Monday in question he was already suffering from a disease that had developed during a long period of time, and his heart had already been damaged by the occlusion five days earlier. No witness, either medical or. lay, undertakes to say that any lasting ill effects results from this workman’s physical efforts that Monday — efforts that he repeatedly discontinued when the chest pain became severe. If an inference of permanent harm can be drawn from the testimony, there is in this record no obstacle preventing the commission from reaching the opposite conclusion, that the consequences of Scroggins’ exertions that day were temporary and did not in the long run make his condition any worse than it already was. It is not clear from the evidence whether Scroggins suffered a second and independent heart attack in his home on the night of November 14 or merely suffered pain which was, as the commission found, a continuation of the original attack of November 9. If every doubt in this respect is resolved in favor of the claimant the most that can be said is that Scroggins ’ work that day caused him to suffer that night an attack that was certainly no worse than the first seizure. Granted these facts, there is still a burden on the claimant to prove that the second attack was, as we said in the Bryant case, supra, either the sole cause of the disability or a contributing cause of it. It is on this point that the appellee’s attempt to overturn the findings of the commission must fail. The record falls decidedly short of demonstrating by undisputed proof that the claimant’s inability to work was caused or contributed to by his attempts to work on November 14. To the contrary, Dr. Hardeman’s positive statement affirmatively supports the commission’s decision: “It is my opinion, from what I know of the revealed details of this case, that the condition was due to disease and not to injury, neither directly nor by aggravation. ’ ’ Our sympathies are naturally with the workman and his dependents, but this does not justify our imposing liability upon the employer in a case of this kind. The commission viewed this claim as that of a diseased employee whose efforts to remain at his job, though unsuccessful, had no substantial adverse effect upon a pre-existing disability having no connection with his employment. If compensation must be awarded in this case-the same result would necessarily follow whenever a-workman afflicted with heart disease, arthritis, asthma,, epilepsy, or any other malady found that his attempts to stay at his job caused a recurrence of his symptoms, even though his condition thereby became no worse than before. Argument is not needed to show that the situation we have just described does not satisfy the statutory requirement of an accidental injury arising in the course-of the employment. Reversed. MoFaddin, Ward, and Johnson, JJ., dissent.